THE H()NORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
Plaintiff,
v.
THE AMERICAN BOTTLING COMPANY,
a Delaware corporation, d/b/a Seven-Up

Bottling Co. of San Francisco,

Defendant.

 

 

NO. C18-00536- RSL

STIPULATION AND ORDER FOR
DISMISSAL WITH PREIUDICE

THE PARTIES above named, through their attorneys Russell J. Reid of Reid,

McCarthy, BalleW & Leahy, L.L.P., attorneys for Plaintiff, and Russell S. Buhite of Ogletree,

Deakins, Nash, Smoak & Stewart, P.C., attorneys for Defendant, The Arnerican Bottling

Cornpany, d/b/a Seven~Up Bottling Co. of San Francisco, hereby stipulate that the above-

referenced action should be dismissed, With prejudice, and With each party bearing its own

attorneys’ fees and costs.

This Stipulation shall not foreclose Plaintiff or the Trust, based on

res judicata principles or other legal principles, from collecting additional contributions,

liquidated damages, interest and attorneys’ fees for the time period encompassed by this

action, January 2018 through March 2018, if a future audit or some other source reveals that

STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE _ C18-00536-RSL
Page l of 3

Defendant owes the Plaintiff additional amounts for said period, or from collecting
contributions, liquidated damages, interest, attorney's fees and costs for any period other than
January 2018 through March 2018.

DATED this M day of November, 2018.

 

REID, McCA`RTHY, BALLEW &. OGLEGREE, DEAKINS, NASH, SMOAK &
LEAHY, L.L.P. STEWART, P.C.
/s/Russell J Rez'a' /s/Russe]l S. Buhite
Russell ]. Reid, WSBA #2560 Russell S. Buhite, WSBA #41257
Attorney for Plaintiff Attorney for Defendant
ORDER OF DISMISSAL

Based on the foregoing Stipulation of Plaintiff and Defendant, l

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that this action shall be
and is hereby dismissed with prejudice and that each party shall bear its own attorneys’ fees
and costs of suit. This Order shall not foreclose Plaintiff or the Trust, based on res judicata
principles or other legal principles, from collecting additional contributions, liquidated
damages, interest and attorneys’ fees for the time period encompassed by this action, January
2018 through March 2018, if a future audit or some other source reveals that Defendant owes
thel’laintiff additional amounts for said period, or from collecting contributions, liquidated
damages, interest, attorney's fees and costs for any period other than January 2018 through

March 2018.

STIPULATION AND ORDER FOR DISMIS SAL
WITH PREJUDICE - C18-00536-RSL
Page 2 of 3

Dated this 13th day of November, 2018.

Submitted for Entry:

REID, McCARTHY, BALLEW &
LEAHY, L.L.P.

By /l/Russell J. Rez`q'
Russell J. Reid, WSBA #2560
Attorneys for Plaintiff

STIPULATION AND ORDER FOR DISMISSAL
WITH PREJUDICE ~ C18-00536-RSL
Page 3 of 3

M)ert s. Lasnik` 1 _
United States District Judge

